Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 was considered by the examiner. 
Specification
The abstract of the disclosure is objected to because the abstract is 165 words long; 37 CFR 1.72 requires that the abstract may not exceed 150 words.  Correction is required.  See MPEP § 608.01(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 106443387 A) in view of Jiao (CN 106501690 A) and in further view of Zhang et al. (CN 105698807 A). 
Regarding claim 1, Liu teaches a live detection apparatus for a high-voltage switch cabinet, comprising:

Liu does not teach a non-contacting ultrasonic sensor, an ultrahigh frequency sensor, or a laser navigation system.  Jiao does teach a non-contacting ultrasonic sensor (see Jiao translation p.5 line 15) and an ultrahigh-frequency sensor (see Jiao translation p.5 line 15-16).  
Therefore, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Liu to include an ultrasonic sensor and an ultra high frequency sensor as taught by Jiao.  Including such sensors would increase the ability of a detection robot to detect and localize a partial discharge (as explained in greater detail by Jiao p.2 Abstract).  
Liu in view of Jiao does not teach a laser navigation system.  Zhang does teach a laser navigation system (see Zhang translation p.2 line 11 “a laser navigation system for a transformer substation intelligent inspection robot”).  
Therefore, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Liu in view of Jiao to include a laser navigation system as taught by Zhang.  Incorporating a laser navigation system would enable more precise location determination and navigation control.  
Regarding claim 2, Liu additionally teaches (see Liu translation p. 30 Fig. 5) wherein the motor-driven carrier comprises two main front driving wheels, two main rear driving wheels, a drive motor, a drive gear and a rack (Fig. 5 shows a motorized robot with two front wheels and two rear wheels, a motor and drive gear are inherent to a motorized robot, a rack is a means of attaching components to a robot body and thus inherent to a robot, since robots have components).  
Regarding claim 3, Liu additionally teaches the host module comprises a Wi-Fi communication module (See Liu translation p. 5 lines 25-26 “sending a polling command to the inspection robot via wireless communication”), an image processing module (See Liu translation claim 5 p. 12 lines 7-8 “a video analysis module for
receiving and analyzing the video”), a partial discharge signal processing module (See Liu translation p. 6 lines 5-7 “a partial discharge monitoring data can be collected by performing a threshold analysis and trend analysis, and according to the analysis result, selecting whether to send warning information”), a motion control system (See Liu translation p. 12 lines 5-6 “sending command module for issuing a polling command to inspection robot, and controls the inspection robot moves to an inspection point”) and a data acquisition system (See Liu translation claim 5 p.12 line 13 “a receiving control module for receiving the partial discharge detection data“).
Regarding claim 4, Liu additionally teaches the live detection apparatus for a high-voltage switch cabinet according to claim 1, further comprising: an in-station controlling terminal (See Liu translation p. 10 line 6th from last  ”communication connection can be through some interface, device or unit of indirect coupling or communication connection, which can be electrically, mechanical or other of form”), a remote controlling terminal (See Liu translation p. 5 line 25-26  “sending a polling command to the inspection robot via wireless Communication”), a mobile inquiry terminal and a back-end server (See Liu translation p. 11 lines 11-13 “enable a computer device (may be a personal computer, a server, or a network device, etc.) to execute all or part of the steps of each method of the embodiments of the present invention”), wherein the remote controlling terminal is connected to the in-station controlling terminal via an optical fiber, the mobile inquiry terminal is wirelessly connected to the in-station controlling terminal, and the robot body wirelessly communicates with the back-end server (See Liu translation p. 10 line 6th from last, Liu is specifying that the user be isolated from high voltages and the instant applications requirement of an optical fiber is one means of doing so).
Regarding claim 5, Liu additionally teaches the live detection apparatus for a high-voltage switch cabinet according to claim 2, wherein the vertical motion module comprises: a linear actuator, a driver, a position encoder and a stopper (See Liu translation p. 3 lines 22-23 “comprising a mechanical arm”, a linear actuator and a driver and a position encoder and a stopper are inherent to a robot arm), is secured to the rack of the motor-driven carrier and is electrically connected to the host module (“connected to the host module” is inherent to a robot arm); the vertical motion module further comprises: a lifting rod, an air pump, an air cylinder, a coiling mechanism and a positioning mechanism (lifting rod and air pump and air cylinder and coiling mechanism are inherent to a robot arm); an adjustable height range of the vertical motion module is 50 cm-150 cm from the ground; the rotating motion module (See Liu translation p. 3 lines 25-26 “arm position adjusting instruction comprises mechanical arm adjusts the height, distance and angle”) is a two-degree-of-freedom cradle head, is secured to the lifting rod of the vertical motion module and is electrically connected to the host module; and the rotating motion module comprises a drive motor, a rotating shaft and a circumferential positioning mechanism, and has a horizontal rotation angle of 0~360 and a vertical rotation angle of -60°~60° (See Liu translation p. 3 lines 22-23 “comprising a mechanical arm”, Liu does not specify a range of motion but there is movement in azimuthal, altitudinal, and radial directions, movement must be within a range sufficient to enable monitoring of high voltage switch cabinets as that is inherent to Liu’s invention).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 106443387 A) in view of Jiao (CN 106501690 A) in view of Zhang et al. (CN 105698807 A) and in further view of Viswanathan et al. (US 9500377).
Regarding claim 6, Liu in view of Jiao teaches a live detection method for a high-voltage switch cabinet based on the live detection apparatus for a high-voltage switch cabinet according to claim 1, comprising: acquiring a preplanned detection path (See Liu translation p. 4 lines 22 “a navigation map”); acquiring a task package (See Liu translation p. 4 line 27 “command can be automatically executed by a background task”) created according to a layout of switch cabinets (See Liu translation p. 30 Fig. 5), and marking positions of the switch cabinets and serial numbers of cabinet doors of the switch cabinets on a two-dimensional map according to the task package (See Liu translation p. 7 lines 24-25 “inspection robot moves to an inspection point, according to the tested equipment information of the inspection point”), wherein the two-dimensional map is pre-created according to a work environment; when acquiring a startup instruction remotely, the robot body of the live detection apparatus for a high-voltage switch cabinet starting off from a charging dock and moving along the detection path, and when the robot body arrives at a preset detection position of a first one of the switch cabinets, the robot body stopping moving and adjusting a carrier body and an angle of a detection system to enable a front end of the carrier body and the detection system to face the switch cabinet (See Liu translation p. 12 lines 5-7 “robot moves to an inspection point, adjusting module, for to be detected according to the device information of the inspection points”); dividing the cabinet door of the switch cabinet into an upper section A and a lower section B, automatically turning on an infrared thermal imager, aiming the infrared thermal imager at the cabinet door horizontally, and taking a thermal image of the section A; and the detection module rotating vertically so that the infrared thermal imager is at an angle of 45 degrees to a horizontal plane, taking a thermal image of the section B (See Liu translation p. 12 lines 5-7 “adjusting module, for to be detected according to the device information of the inspection points”), and then the detection module rotating back to a horizontal angle to complete infrared detection of the switch cabinet (See Liu translation p.9 lines 29-30 “infrared thermal imager by the mechanical arm of the robot by polling after receiving”); starting the vertical motion module to raise the detection module at a constant speed, turning on the visible light camera to perform second detection and feature extraction of the switch cabinet (See Liu translation p. 12 lines 7-8 “video analysis module for receiving and analyzing the video shot by the mechanical arm”), and the detection module stopping moving after detecting a door interstice of the switch cabinet (“See Liu translation p. 12 lines 5-7 “adjusting module, for to be detected according to the device information of the inspection points”); aiming the ultrahigh-frequency sensor and the non-contacting ultrasonic sensor at the door interstice to perform partial discharge detection; and continuing raising the detection module to detect a next door interstice, and, after the detection is completed, lowering the detection module to an original position, completing the partial discharge detection of the switch cabinet and obtaining a partial discharge detection pattern (See Liu translation p. 3 line 17 “receiving the partial discharge detection data”); and the robot body of the live detection apparatus for a high-voltage switch cabinet returning to the detection path, and moving to a next switch cabinet according to a marked positions of the switch cabinets on the map (See Liu translation p. 12 lines 5-6 “controls the inspection robot moves to an inspection point”) and detecting the next switch cabinet. 
Liu in view of Jiao does not teach the robot body getting close to the cabinet door of the switch cabinet, and stopping moving when a laser radar in the laser navigation system detects that the cabinet door is ahead in a preset distance.  
Zhang does teach the robot body getting close to the cabinet door of the switch cabinet, and stopping moving when a laser radar in the laser navigation system detects that the cabinet door is ahead in a preset distance (See Zhang translation p. 3 line 33 “laser sensor sensing the real-time obstacle information on the map for route planning”).  
Therefore, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Liu in view of Jiao to include the laser radar as taught by Zhang.  The resulting robot would then be better able to locate itself and potential obstacles such as a cabinet door enabling it to more efficiently complete its tasks.  
Liu in view of Jiao in view of Zhang does not teach the robot body automatically returning to the charging dock after all of the switch cabinets have been detected. 
Viswanathan does teach the robot body automatically returning to the charging dock (Viswanathan column 20 lines 60-61).  
Therefore, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Liu in view of Jiao in view of Zhang to include the robot body automatically returning to the charging dock as taught by Viswanathan.  This would greatly reduce the amount of human hours and supervision required by the system as a whole.  
Regarding claim 7, Liu additionally teaches (See Liu translation p. 2 line 6 “a control inspection robot moves to an inspection point”) the live detection method for a high-voltage switch cabinet according to claim 6, wherein the acquiring the preplanned detection path comprises: operating the robot body of the live detection apparatus for a high-voltage switch cabinet to automatically traverse the whole work environment (See Liu translation p. 3 lines 18 “controls the inspection robot moves to the next one inspection point”)
Liu in view of Jiao does not teach create the two-dimensional map using the laser navigation system when the robot body traverses the whole work environment; and planning the detection path on the two-dimensional map according to the two-dimensional map.  Zhang does teach the two-dimensional map using the laser navigation system when the robot body traverses the whole work environment; and planning the detection path on the two-dimensional map according to the two-dimensional map (see Zhang translation p.3 line 32-33 “laser navigation positioning test-packet by the robot position information and a laser sensor sensing the real-time obstacle information on the map for route planning”).  
Therefore, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Liu in view of Jiao to include the laser navigation as taught by Zhang.  This addition would enable the robot to more reliably arrive at a designated location.  
Regarding claim 8, Liu additionally teaches (Specifications page 6 §7) the live detection method for a high-voltage switch cabinet according to claim 6, wherein the acquiring the task package created according to the layout of switch cabinets (See Liu translation p. 6 lines 34-35 “polling command can be automatically executed by a background task”), and marking positions of the switch cabinets and serial numbers of cabinet doors of the switch cabinets on the two-dimensional map according to the task package comprises: the live detection apparatus for a high-voltage switch cabinet downloading the task package, processing the pre-created two-dimensional map using the layout of switch cabinets in the task package and marking the positions of switch cabinets and the serial numbers of the cabinet doors of the switch cabinets on the two-dimensional map (See Liu translation p. 4 line 22 “a navigation map”).
Regarding claim 9, Liu additionally teaches (Specifications page 6 §8) the live detection method for a high-voltage switch cabinet according to claim 6, after completing the infrared detection of the switch cabinet, further comprising: comparing the thermal image with an original thermal image during the detection; and if an abnormal temperature rise is detected in one area, the robot body of the live detection apparatus for a high-voltage switch cabinet continuing to detect a next area until no abnormal temperature is detected in a detection area; obtaining a temperature rise number set of a heating area according to a comparison between the thermal image and the original thermal image in each detection area; and finding out a suspected heating defect area according to the temperature rise number set of the heating area using a horizontal comparison method (See Liu translation p. 9 line 24-25 “analysis unit 4031 receives and analyzes the video shot by the visible light camera or an infrared thermal imager on the mechanical arm”).  
Regarding claim 10, Liu additionally teaches (Specifications page 6 §0) the live detection method for a high-voltage switch cabinet according to claim 9, after the finding out the suspected heating defect area, further comprising: the robot body of the live detection apparatus for a high-voltage switch cabinet stopping detection and raising an alarm (See Liu translation p. 10 line 7 “selecting whether to send warning information”).

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 106443387 A) in view of Jiao (CN 106501690 A) in view of Zhang et al. (CN 105698807 A) in view of Viswanathan et al. (US 9500377) and in further view of Bo (CN 108362983 A).
Regarding claim 11, Liu additionally teaches the live detection method for a high-voltage switch cabinet according to claim 6, after the obtaining the partial discharge detection pattern, further comprising: comparing the partial discharge detection pattern with an original pattern (See Liu translation p. 5 lines 39-40 “automatically analyzing the change trend and outputting the inspection result, detecting result reference property”), 
Liu does not teach if the partial discharge detection pattern of the non-contacting ultrasonic sensor or the ultrahigh-frequency sensor shows that an abnormal discharge signal exists in one interstice.  Jiao does teach the partial discharge detection pattern of the non-contacting ultrasonic sensor or the ultrahigh-frequency sensor shows that an abnormal discharge signal exists in one interstice (Jiao p.5 §2, “ultrasonic sensor uses a resonant high sensitivity ultrasonic sensor; the ultra high frequency sensor adopts capacitor type monopole antenna”).  
Jiao further teaches (Jiao p.5 §2, “data processing module and map drawing module and discharge characteristic parameter statistic module”)  the robot body continuing to detect a next interstice until no abnormal discharge signal is detected by both the non-contacting ultrasonic sensor and the ultrahigh-frequency sensor; obtaining an ultrasonic signal amplitude number set and an ultrahigh-frequency signal peak number set according to a comparison between the partial discharge detection pattern and the original pattern for each interstice; and finding out a suspected discharge defect area according to the ultrasonic signal amplitude number set and the ultrahigh-frequency signal peak number set.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device and reference property taught by Liu to incorporate the ultrasonic and ultrahigh frequency sensors in combination as taught by Jiao (Jiao p.5 §2) with the discharge characteristic parameter also taught by Jiao.   Enabling an accurate determination of a suspected discharge defect area.
Liu in view of Jiao does not teach using a horizontal comparison method. 
Bo teaches finding out a suspected discharge defect area according to the ultrasonic signal amplitude number set and the ultrahigh-frequency signal peak number set using a horizontal comparison method (Bo p.7 last line to p. 8 first line “ultra-high-frequency antenna signal reception surfaces advancing direction of orientation the robot platform; (2) controlling mechanical arm rotated to the azimuth of the strongest signal in the horizontal plane”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Liu in view of Jiao with the horizontal comparison method taught by Bo.  The resulting device would be better able to determine an accurate location of a discharge defect area.  
Regarding claim 12, Liu teaches the method including after the finding out the suspected discharge defect area, the robot body of the live detection apparatus for a high-voltage switch cabinet stopping detection and raising an alarm (See Liu translation p. 6 lines 6-7 “selecting whether to send warning information”).
Liu does not teach stopping detection and raising an alarm in response to finding out a suspected discharge defect area according to the ultrasonic signal amplitude number set and the ultrahigh-frequency signal peak number set using a horizontal comparison method, as required in claim 11.  
Bo teaches the suspected discharge defect area according to the ultrasonic signal amplitude number set and the ultrahigh-frequency signal peak number set using a horizontal comparison method.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection and raising of an alarm as taught by Liu to also be in response to a discharge defect based on the ultrasonic signal amplitude and ultrahigh-frequency signal peak number as taught by Bo in order to raise an alarm even if the infrared camera didn’t detect an abnormality.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868